Case 3:19-cv-00589-REP-RCY Document 11 Filed 04/21/20 Page 1 of 3 PageID# 85


                                                                               'r"
                                  United States District Court                    r     APR 2 1 2020
                                                                                                         \JI
                                  Eastern District Of Virginia                    CLERK,U.S. DISTRICT COURT
                                                                                        RICHMOND. VA
                                       Richmond Division




RAYMOND TIEDE,

                Petitioner,

                                               No.3;19cv589




JEFFREY CRAWFORD.

               Respondent.




                                          motion to expedite,
Now,comes RAYMOND TIEDE (Mr. TIede) pro se moves this court to expedite his case for the
following reason.

Mr. Tiede is in great fear for his life at the Farmville detention center because he cannot
practice the CDC guideline, it is impossible to practice social distancing and stay 6feet away
from each other they sleep literally right next to each other. That ICE facility "is plainly not
equipped to protect him from potentially fatal exposure to COVID-19". It is impossible to know
how rapidly the virus is spreading inside ICE detention Centers. In one case, a federal lawsuit
forced the government to acknowledge that it had not tested any ICE detainees inside Howard
County Detention Center in Jessup Maryland, does not have test kits at the facility and has "no
plans to conduct testing," therefore at the Farmville Detention Center is the same occurrence
because Mr.Raymond is detained there. ICE data on coronavirus cases is missing a large pool of
 Case 3:19-cv-00589-REP-RCY Document 11 Filed 04/21/20 Page 2 of 3 PageID# 86



people:the thousands of private contractors who work as wardens, administrators, guards,
doctors, nurses,janitors and cooks inside iCE detention Centers. Therefore It Is Impossible to
know who will bring In the next case of the virus. ICE count for the virus Is missing two nurses
and one guard who died over the past week because of coronavirus complications at the
Hudson County Correctional Center in Kearney, New Jersey. Today according CNN news In Ohio
State, more than 1300 Inmates and 103 staff members got tested positive of covid 19 In three
different Institutions:(Marlon correctional Institution, Packaway correctional Institution, and
Francklin medical center). Here in Farmvllle detention center one dorm (dorm 6) with almost 80
inmates is on quarantine for two weeks now, while all the dorms communicate via the air duct
system (HVAC). Which means the same air circulates through all the dorms. Mr. Tiede is deeply
concerned about his health and welfare at the Farmvllle Detention Center because he does not
feel protected. On March 11, 2020 the World Health Organization declared.the spread of the
novel COVID-19 virus to be a global pandemic. As of March 22 at least 316,692 people
worldwide have confirmed diagnosis, including over 27,004 people In the united states
See Jhons Hopkins University & Medicine CORONAVIRUS COVID-19 Global
cases,http://coronavlrus.jhu.edu/map.htmi (last accessed Mar.22,2020)center for disease
control CDC. Over 13,598 people have died as a result of COVID-19. The transmission of COVID-
19 is expected to grow exponentially. This was last recorded back In March 22 2020. As of April
20*'' 2020 over 39,000 people have died In the United States (only).
Dr. Anne Spaulding, an expert on jail health systems, explains, "[ijncarcerated persons sleep in
close quarters, such as here at Farmvllle Detention Center she goes on by stating that detainees
eat together recreate in small spaces, staff are close by. Both those Incarcerated and those who
watch over them are at risk for airborne infections. See Dr. Anne C. Spaulding Coronavirus
COVID-19 and the CORRECTIONALfacility.
@https://www.ncchc.org/filebin/news/CO\/\Djor_CF._HC'N_S.9.20.pdf; According to
Dr.Homer Venters former Chief Medical Officer of New York City Jail System,"[Ijt's Just matter
of time before we see cases [of coronavirus] Inside detention centers and prisons. NBC news,
coronavirus could 'wreak havoc' on U.S. jails experts warn ones COVID-19 IS INTRODUCED to a
jail ordetent/on center,these environments provide prime breeding ground for the spread of
infectious diseases, impossible for a detained person,to follow CDC recommendations to avoid
crowds, especially In poorly ventilated spaces. At no time Is he ever six feet away from another
person,they are sitting ducks in a petrl dish. Once it gets In there everybody is going to catch
lt."The risk of contracting COViD-19 in tightly confide spaces especially jails, detention centers,
prisons is now exceedingly obvious ",wrote U.S. district Judge Anailsa Torres In a ruling
ordering the release of 10 ICE detainees from detention center in New Jersey last month.
For the foregoing reason Mr. Tiede ask that his case be expedited.
Case 3:19-cv-00589-REP-RCY Document 11 Filed 04/21/20 Page 3 of 3 PageID# 87



Date Oif'                                                            Sign




                                         Certificate of service

I certify that on                 I RAYMOND TIEDE send a copy of this brief to Jonathan T. Lucier
Attorney for respondent at the following address 919 east main street suite 1900 Richmond,
Virginia 23219.
